2018 IL App (1st) 172350
                                                                                     FIRST DISTRICT
                                                                                   SECOND DIVISION
                                                                                    September 25, 2018

     No. 1-17-2350

     STEVEN COVELLO,                                       )       Appeal from the

                                                           )       Circuit Court of

            Plaintiff-Appellant,                           )       Cook County

                                                           )

     v.                                                    )       No. 2016 CH 06945
                                                           )
     THE VILLAGE OF SCHAUMBURG                             )       Honorable
     FIREFIGHTERS’ PENSION FUND, THE                       )       Anna Helen Demacopoulos,
     BOARD OF TRUSTEES OF THE VILLAGE OF                   )       Judge Presiding.
     SCHAUMBURG FIREFIGHTERS’ PENSION                      )
     FUND, and THE VILLAGE OF                              )
     SCHAUMBURG,                                           )
                                                           )

            Defendants-Appellees.


            PRESIDING JUSTICE MASON delivered the judgment of the court, with opinion.
            Justices Pucinski and Walker concurred in the judgment and opinion.

                                                 OPINION

¶1          In this administrative review action, plaintiff-appellant, Steven Covello, seeks review of a

     final decision denying line-of-duty disability pension benefits entered by defendants-appellees,

     the Village of Schaumburg Firefighters’ Pension Fund and the Board of Trustees of the Village

     of Schaumburg Firefighters’ Pension Fund (collectively referred to as Pension Board). Covello

     applied for line-of-duty or, in the alternative, nonduty disability pension benefits claiming that he

     could no longer work as a firefighter for defendant-appellee, the Village of Schaumburg

     (Village), because he suffered from post-traumatic stress disorder (PTSD) triggered by a specific

     duty-related incident. The Pension Board found Covello permanently disabled and entitled to a

     nonduty disability pension based on his preexisting physical and psychological conditions, which

     included anxiety and depression. But because Covello failed to establish a causal connection

     between his disability and an act of duty, the Pension Board denied line-of-duty disability
     1-17-2350

     pension benefits. Covello sought review of the Pension Board’s decision with the circuit court,

     and the circuit court affirmed.

¶2          Here, Covello claims the Pension Board applied the wrong standard in weighing the

     evidence because the standard is not whether an act of duty was the sole or primary cause of his

     disability but whether an act of duty was a contributing cause of his disability. Covello also

     claims that the Pension Board failed to rule on his motion requesting to modify the effective date

     of his disability pension before issuing its final written decision.

¶3          Finding no error, we affirm the Pension Board’s award of nonduty disability benefits with

     an effective date of December 5, 2014.

¶4                                          BACKGROUND

¶5          On February 3, 1995, the Village hired Covello as a firefighter/paramedic in the Village’s

     fire department. When Covello was hired, he passed a physical and psychological exam required

     by the Village. Before beginning his career as a firefighter with the Village, Covello had never

     received psychological or psychiatric treatment for any condition.

¶6          Beginning in October 2007 and throughout the remainder of Covello’s career as a

     firefighter, Dr. Thomas Dennison, a psychiatrist, treated Covello for anxiety, depression, irritable

     bowel syndrome (IBS), gastroesophageal reflux disease (GERD), hoarding, stuttering, and

     obsessive compulsive disorder. Dr. Dennison treated Covello’s IBS, GERD, and stuttering

     conditions with medicine and also prescribed an antidepressant. Each of Covello’s treatment

     sessions with Dr. Dennison lasted 15 minutes, which would include any necessary modifications

     to his medicine. Covello would generally see Dr. Dennison anywhere from once a month to once

     every three months depending on his level of stress and anxiety.




                                                      -2­
     1-17-2350

¶7          During the first five years of treatment, Covello did not discuss any issues involving

     work with Dr. Dennison, and he did not express any work-related anxiety. In fact, during a

     treatment session in 2009, Covello mentioned that his fellow firefighters were his major support

     system. During these sessions, Covello instead talked about various personal issues, including

     his relationship with his son, his broken engagement, his mother’s death, as well as his hoarding

     tendencies, which grew worse over the years. Because of his numerous issues, Dr. Dennison had

     over the years recommended Covello see a counselor, but Covello failed to follow this advice.

¶8          Once under Dr. Dennison’s care and as early as 2007, Covello took intermittent time off

     under the Family and Medical Leave Act of 1993 (FMLA) (29 U.S.C. § 2601 et seq. (2000)) due

     to his anxiety issues. In 2008, Covello took FMLA days on January 1, January 29, February 7,

     March 20, August 2, and December 27.

¶9          Over his 18-year career as a firefighter, Covello responded to numerous calls involving

     gruesome injuries, and some of the victims that he attempted to save died. Generally, Covello did

     not know the victims personally. But on November 1, 2008, Covello responded to an “officer

     down” call that came in at around 11 p.m. involving Officer Frank Russo of the Village’s police

     department. Because both Covello and Officer Russo worked for the Village, they got to know

     each other when they responded to the same calls, but they did not socialize outside of work. On

     November 1, when Covello arrived at the scene in the ambulance, he saw the other police

     officers standing around and not attempting to perform CPR on Officer Russo, which Covello

     found distressing. Covello was also upset that the fire department’s engine did not arrive at the

     scene at the same time the ambulance crew did to assist with the call. Covello learned that

     Officer Russo suffered a heart attack while pursuing a fleeing suspect. As the paramedic-in­

     charge, Covello performed CPR on Officer Russo but treating him was difficult because Officer



                                                   -3­
       1-17-2350

       Russo was a very large man, weighing about 300 pounds. Covello transported Officer Russo in

       the ambulance to the hospital where he was later pronounced dead. Covello completed the rest of

       his shift that day.

¶ 10           Four years later on January 13, 2013, while responding to what Covello mistakenly

       believed was an emergency call early in the morning, he rushed to put his boots on and strained

       himself pulling up his partially zipped boot. Covello heard a pop in his abdomen and knew

       something was wrong, but he could still function. Covello saw a doctor within a few days, who

       diagnosed him with a hernia in the umbilical region that required surgery. Covello’s hernia was a

       preexisting condition that had bothered him off and on for many years, but that he had left

       untreated.

¶ 11           After receiving the hernia diagnosis, Covello called the deputy chief to inform him of his

       condition. Covello also informed the deputy chief of his other medical conditions (GERD, IBS,

       esophageal spasms) but did not mention any work-related anxiety. The Village placed Covello

       on medical leave as of February 1, 2013. Covello did not return to work in any capacity after

       aggravating his hernia on January 13, 2013. Covello’s doctors refused to perform hernia surgery

       until he completed an antibiotic treatment to clear up an infected skin condition and addressed

       his existing psychological issues. On May 3, 2013, the Village informed Covello that he had

       exhausted all 12 weeks of his available FMLA time and provided him with the following

       options: (1) resign due to his inability to return to work, (2) request a non-FMLA leave of

       absence, or (3) apply for a disability pension with the Pension Board. The Village also informed

       Covello that if he did not communicate his decision by May 29, 2013, the Village would assume

       he was resigning his position and his employment would be terminated. Because he had




                                                      -4­
       1-17-2350

       exhausted all of his paid leave by early April 2013, Covello stopped receiving a salary from the

       Village at that time.

¶ 12          By June 2013, Covello’s stuttering became more significant. A woman Covello dated

       briefly (from January 2013 to June 2013) noticed that his stuttering bothered him and she

       suggested to Covello that he should seek treatment from Dr. Donna Ripley, a clinical

       psychologist, who had treated her in the past. In June 2013, Covello began treatment with Dr.

       Ripley, who helped him work though his anxiety issues. Dr. Ripley diagnosed Covello with

       PTSD triggered by the incident involving Officer Russo.

¶ 13          Covello was eventually cleared for surgery and had his hernia repaired on October 30,

       2013. On October 25, 2013, days before Covello’s hernia surgery, he filed an application for

       line-of-duty disability pension benefits under the Firefighters’ Pension Fund of the Illinois

       Pension Code (Pension Code) (40 ILCS 5/4-110 (West 2012)). He alternatively applied for

       nonduty disability pension benefits (40 ILCS 5/4-111 (West 2012)). On his disability application,

       Covello listed November 1, 2008, the date he responded to the call involving Officer Russo as

       his date of injury. Covello listed PTSD as the reason for his disability. The Village was allowed

       to intervene in the proceedings based on its status as Covello’s employer and a fiduciary charged

       with the proper expenditure of pension funds.

¶ 14          Under the Pension Code, a firefighter is entitled to line-of-duty disability pension benefits

       if, “as the result of sickness, accident or injury incurred in or resulting from the performance of

       an act of duty or from the cumulative effects of acts of duty,” the firefighter is found physically or

       mentally permanently disabled for service in the fire department. (Emphasis added.) 40 ILCS

       5/4-110 (West 2012). A line-of-duty disability pension entitles a firefighter




                                                       -5­
       1-17-2350

               “to a disability pension equal to the greater of (1) 65% of the monthly salary attached to

              the rank held by him or her in the fire department at the date he or she is removed from

              the municipality’s fire department payroll or (2) the retirement pension that the firefighter

              would be eligible to receive if he or she retired (but not including any automatic annual

              increase in that retirement pension).” 40 ILCS 5/4-110 (West 2012).

       A firefighter is considered “on duty” while on any assignment approved by the chief of the fire

       department and the assignment relates to the fire protection service of the municipality. 40 ILCS

       5/4-110 (West 2012).

¶ 15          A firefighter is entitled to nonduty disability pension benefits under the Pension Code if

       he or she is found to be physically or mentally permanently disabled “as a result of any cause

       other than an act of duty.” (Emphasis added.) 40 ILCS 5/4-111 (West 2012). A firefighter

       awarded a nonduty disability pension receives “50% of the monthly salary attached to the rank

       held by the firefighter in the fire service at the date he or she is removed from the municipality’s

       fire department payroll.” 40 ILCS 5/4-111 (West 2012).

¶ 16          In anticipation of a hearing on Covello’s disability application and as provided under the

       Pension Code (40 ILCS 5/4-112 (West 2012)), the Pension Board selected the following three

       doctors to evaluate Covello and make an independent determination of disability based on their

       expert psychiatric opinion: (1) Robert Reff, M.D.; (2) Richard P. Harris, M.D.; and (3) Steven

       Weine, M.D. The Pension Board also requested a forensic psychological evaluation by Eric

       Ostrov, J.D., Ph.D.; Dr. Ripley and Dr. Dennison, who had been treating Covello for various

       psychological issues, also provided their opinions regarding Covello’s disability. As discussed

       below, in their expert medical opinion, every treating and evaluating doctor concluded that

       Covello was permanently disabled and unable to perform the assigned duties of a firefighter. But



                                                      -6­
       1-17-2350

       there was disagreement among the doctors as to whether Covello suffered from PTSD due to an

       act of duty. Each doctor submitted a written report and elaborated on their opinions during their

       respective evidence depositions, which we summarize.

¶ 17                                            Dr. Ripley

¶ 18            Dr. Ripley began treating Covello in June 2013. From June 2013 to December 2013,

       Covello saw Dr. Ripley generally once to twice a week for an hour or two. Covello chose to see

       Dr. Ripley because she was a PTSD specialist. Covello told Dr. Ripley about reoccurring

       nightmares that he had about being on the scene of different calls. Dr. Ripley found that Covello

       suffered from avoidance tendencies and he initially had trouble talking about the incident

       involving Officer Russo. Dr. Ripley diagnosed Covello with PTSD. In reaching her PTSD

       diagnosis, Dr. Ripley did not administer any formal tests or assessments; rather, she based her

       opinion on her observations and what Covello told her during the treatment sessions. Dr. Ripley

       opined that Covello’s traumatic disorder and disability were caused by the call involving Officer

       Russo.

¶ 19                                            Dr. Dennison

¶ 20            Even though Dr. Dennison had been treating Covello since October 2007, it was not until

       June 2013 that Covello mentioned any issues involving his work duties or the workplace. In fact,

       Dr. Dennison only learned of the 2008 call involving Officer Russo in June 2013, after Covello

       reported post-traumatic type symptoms relating to that call. Dr. Dennison treated Covello for a

       variety of anxiety and depression issues, but he did not treat Covello for PTSD. Dr. Dennison

       noticed that Covello’s condition worsened when his hernia surgery was delayed. Because

       Covello lost his support system through his fellow firefighters, and he began obsessing over the

       Officer Russo call, Dr. Dennison noted that Covello’s time off following his hernia and his



                                                     -7­
       1-17-2350

       ongoing depression contributed to his PTSD-type symptoms. Dr. Dennison also noted that from

       May 2013 to October 2013, Covello’s stutter became more pronounced, he could not focus, he

       was an emotional wreck, and he could not concentrate. In Dr. Dennison’s opinion, the Officer

       Russo call was not necessarily a cause of Covello’s disability, but it aggravated his condition

       after he could no longer work while waiting for hernia surgery.

¶ 21                                            Dr. Ostrov

¶ 22          Dr. Ostrov, a clinical psychologist, evaluated Covello on February 17, 2014. Based on his

       evaluation, Dr. Ostrov diagnosed Covello with (1) hoarding disorder, (2) generalized anxiety

       disorder with panic attacks, (3) dysthymia, and (4) PTSD. Dr. Ostrov performed assessment tests

       on Covello, which demonstrated that he experienced symptoms of posttraumatic stress,

       somatization (which occurs when physical symptoms, i.e., pain or nausea, manifest from

       psychological issues), a high degree of anxiety, depression, traumatic intrusive experiences, and

       suicidal ideation. Dr. Ostrov opined that Covello’s work experiences may have contributed to his

       emotional difficulties but that his work experiences could not be the sole or primary reason for

       his health condition. Dr. Ostrov also opined that Covello’s medical records did not support a

       claim that the call involving Officer Russo was a prime cause of his current psychological

       problems.

¶ 23                                            Dr. Harris

¶ 24          Dr. Harris conducted a psychiatric evaluation of Covello on April 22, 2014. Dr. Harris

       did not believe that the call involving Officer Russo was the primary cause of Covello’s

       disability. Dr. Harris based his opinion on Covello’s lengthy history of mental health problems,

       consisting of anxiety, depression, hoarding, and interpersonal problems. Dr. Harris noted that

       Covello worked without issue for a number of years after the Officer Russo call, and there was



                                                     -8­
       1-17-2350

       no record that the call caused obvious problems in Covello’s functioning or thinking. Dr. Harris

       opined that Covello suffered from significant psychological problems, but he did not believe that

       the whole picture was consistent with PTSD as the cause. Dr. Harris also believed that Covello’s

       on-duty acts may have contributed to his emotional difficulties, but they were not the primary

       reason for his problems. Ultimately, Dr. Harris opined that Covello’s disability was nonduty.

¶ 25                                             Dr. Reff

¶ 26          Dr. Reff conducted a psychiatric evaluation of Covello on May 6, 2014. Dr. Reff believed

       Covello suffered from severe and debilitating major depression and panic disorder, which limited

       his ability to focus or attend to critical or time sensitive situations. Covello admitted to Dr. Reff

       that he had multiple non-work related issues that created anxiety for him. Covello also told Dr.

       Reff that he began seeing Dr. Dennison after the incident involving Officer Russo. Dr. Reff did

       not believe that Covello was suffering from PTSD. Regarding the impact of Officer Russo’s

       death on Covello, Dr. Reff stated that it was not possible to state with any reasonable degree of

       medical psychiatric certainty whether the call involving Officer Russo, or any specific event or

       events, actually caused his psychiatric conditions because Covello continued to work at his job

       for more than four years after Officer Russo’s death. Dr. Reff opined that Covello’s psychiatric

       conditions were more likely than not a consequence of a constellation of factors and their

       cumulative effect. Dr. Reff could not identify a specific incident at work as the primary cause of

       Covello’s disability but believed his work experiences were a causative factor and aggravated his

       underlying preexisting psychiatric conditions. With a reasonable degree of medical certainty, Dr.

       Reff opined that, considering all the issues Covello faced, Covello’s condition would have or

       could have occurred had he not been a firefighter.




                                                       -9­
       1-17-2350

¶ 27                                             Dr. Weine

¶ 28          Dr. Weine conducted a psychiatric evaluation of Covello on May 7, 2014. Covello denied

       receiving treatment for his mental health issues before the incident involving Officer Russo,

       although, in fact, Covello began seeing Dr. Dennison in 2007. Dr. Weine diagnosed Covello with

       (1) major depressive disorder (in partial remission), (2) partial PTSD, (3) generalized anxiety

       disorder, (4) compulsive disorder, and (5) stuttering. According to Dr. Weine, Covello had

       suffered from anxiety since at least 2006 and depression since at least 2010. Dr. Weine believed

       that Covello’s conditions were likely caused by the high stress and the cumulative trauma

       exposure of his work as a firefighter. In particular, Dr. Weine opined that general workplace

       stress and his exposure to traumatic events were a significant causative factor in the worsening of

       his conditions over time. Dr. Weine thought Dr. Ripley overemphasized PTSD and found Dr.

       Dennison’s opinion more persuasive that Covello exhibited posttraumatic stress symptoms but

       not the full criteria of PTSD.

¶ 29                                    Proceedings Before the Pension Board

¶ 30          The Pension Board held Covello’s disability hearing on November 20, 2015, and January

       22, 2016. During the hearing, Covello recounted several on-duty calls involving motorcycle and

       automobile accidents that he found traumatic. In one accident, a woman in an automobile was

       crushed by a semi-truck, and he had to put her scalp back together. Covello blamed himself and

       felt responsible when a patient did not survive.

¶ 31          Regarding the Officer Russo call, Covello stated that the specifics of the call were a blur

       because it happened so long ago and he had tried to forget about it. According to Covello, it took

       him five years to talk about the anxiety he experienced from that incident, which he attributed to

       finally getting treatment to deal with his issues. But Covello indicated that he blamed himself



                                                      - 10 ­
       1-17-2350

       about how he handled the call. He blamed himself for (1) not ensuring that the ambulance and

       engine left the firehouse together to respond to the call and (2) not having the police officers at

       the scene start CPR so he could get the cot and get Officer Russo in the ambulance instead of

       working on him on the ground. Covello developed a lot of anger from that incident, which

       manifested as animosity towards people. He was angry at himself, at his coworkers, and at the

       way everything happened during that call. Covello did not speak to his supervisors about any

       issues he had involving that incident, though he did talk to a fellow firefighter frequently

       expressing his work-related anxiety, and, in particular, anxiety relating to that call. Regardless of

       any anxiety he was experiencing, Covello stated that he always completed his work shifts,

       including the shift when he responded to the incident involving Officer Russo. Likewise, Covello

       did not take an extended period of time off after the Officer Russo call. In fact, Covello never

       took time off due to his experiences responding to a call.

¶ 32          During the hearing, Covello’s fellow firefighter, Nicholas Rieger, stated that he began

       working as a firefighter for the Village about two weeks after Covello and that they worked the

       same shift and on the same truck for about 10 years. Covello discussed the call involving Officer

       Russo often with Rieger during the month following the incident. After that incident, Rieger

       noticed that Covello became angry, frustrated, and more irritable when responding to calls.

¶ 33          Frederick Scholpp, deputy chief of the Village’s fire department, and William Spencer,

       deputy chief of operations for the Village’s fire department, both confirmed to the Pension Board

       that they were not aware of a situation where Covello was unable to complete a particular work

       shift or perform certain work duties. Both Scholpp and Spencer also stated that Covello never

       spoke to them about any friendship he had with Officer Russo nor did Covello talk to them about

       any thoughts, concerns, or problems that he had regarding Officer Russo’s death. In fact, Covello



                                                      - 11 ­
       1-17-2350

       never mentioned to either Scholpp or Spencer that he was suffering from stress or anxiety

       because of any work-related call. Likewise, Covello never requested time off because of or

       following a call. And Covello continued to receive favorable annual performance evaluations

       from 2008 through 2012.

¶ 34          At the end of the hearing, the Pension Board deliberated in a brief executive session.

       Following the executive session, the Pension Board granted Covello a nonduty disability

       pension, with the salary and effective date to be determined and included in its final written

       decision. Regarding the effective date, the Pension Board noted that Covello tendered a check to

       pay for creditable service for the time period that he was on sick leave and not receiving a

       disability pension, which was through December 5, 2014. 1 Covello’s lawyer initially argued to

       the Board that an earlier effective date would entitle Covello to a lump sum payment for past due

       pension payments. But when Board members explained that the December 2014 effective date

       would ultimately result in a higher pension benefit due to interim pay increases and after

       consulting with his client, Covello’s lawyer told the Board that Covello preferred the pension’s

       effective date to be in December 2014.

¶ 35          On March 3, 2016, after the hearing, but before the Pension Board issued its written

       decision, Covello filed a motion to modify the disability pension’s effective date from December

       5, 2014 (total creditable service date), to February 13, 2015, or, in the alternative, April 2, 2015,

       based on an e-mail from the Village indicating he could purchase creditable service through that

       date. Covello offered to purchase an additional 10 weeks of service credit to reach 20 years of




              1
                  Under the Pension Code, leaves of absence for illness and periods of disability for which a
       firefighter did not receive a disability pension count as creditable service. 40 ILCS 5/4-108(a) (West
       2012). The Village permitted Covello to purchase creditable service while he was on FMLA leave and
       still on the Village’s payroll, which was through December 5, 2014.

                                                       - 12 ­
       1-17-2350

       service, which would make the pension’s effective date February 13, 2015. Covello’s pension

       would be fully vested with 20 years of service.

¶ 36          On April 20, 2016, the Pension Board issued its written decision and awarded Covello a

       nonduty disability pension of 50% of his salary and rank effective December 5, 2014, based on

       his total creditable service. The Pension Board explained that it did not find a link between

       Covello’s disability and an act of duty but did find that he was permanently disabled from

       service as a result of conditions that were not caused by any act of duty. In its written decision,

       the Pension Board did not expressly rule on Covello’s motion to modify the disability pension’s

       effective date.

¶ 37          On May 19, 2016, Covello filed a complaint for administrative review under the Illinois

       Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2012)), requesting the circuit court

       to find that he was entitled to line-of-duty disability pension benefits and to grant his motion that

       was not expressly ruled on by the Board to modify the pension’s effective date from December

       5, 2014, to February 13, 2015. The circuit court affirmed the Pension Board’s finding that

       Covello was not entitled to a duty disability pension because he failed to demonstrate that an on-

       duty act contributed to his permanent disability. The circuit court also found that there was no

       basis in the law requiring the Pension Board to accept his offer to purchase an additional 10

       weeks of creditable service to change the pension’s effective date to February 13, 2015. Covello

       now seeks review of the Pension Board’s denial of line-of-duty disability pension benefits and

       the effective date of his pension.




                                                      - 13 ­
       1-17-2350

¶ 38                                            ANALYSIS

¶ 39          Under the Pension Code, the provisions of the Administrative Review Law (735 ILCS

       5/3-101 et seq. (West 2012)) govern judicial review of final administrative decisions of the

       Pension Board. 40 ILCS 5/4-139 (West 2012).

¶ 40          It is well-established that in administrative review cases, we review the administrative

       agency’s decision, not the determination of the circuit court. Exelon Corp. v. Department of

       Revenue, 234 Ill. 2d 266, 272 (2009); Shakari v. Department of Financial & Professional

       Regulation, 2018 IL App (1st) 170285, ¶ 36. The standard of review depends on whether the

       question presented is one of fact, one of law, or a mixed question of law and fact. Beggs v. Board

       of Education of Murphysboro Community Unit School District No. 186, 2016 IL 120236, ¶ 50.

       Regardless of the applicable standard of review, the plaintiff bears the burden to demonstrate

       error in the agency’s determination. Carrillo v. Park Ridge Firefighters’ Pension Fund, 2014 IL

       App (1st) 130656, ¶ 21.

¶ 41          The parties disagree on the standard of review applicable to the Pension Board’s decision

       denying Covello line-of-duty disability pension benefits. Covello advocates for a clearly

       erroneous standard, arguing that the issue decided by the Pension Board involved a mixed

       question of law and fact. The Pension Board and Village contend that the more deferential

       manifest weight of the evidence standard is the proper standard because the Pension Board’s

       decision involved only a question of fact.

¶ 42          Here, the relevant question is whether an act of duty caused or contributed to Covello’s

       disability, which has been routinely found to be a question of fact subject to the manifest weight

       of the evidence standard of review. Wade v. City of North Chicago Police Pension Board, 226
Ill. 2d 485, 504-05 (2007); Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d 497,



                                                     - 14 ­
       1-17-2350

       534 (2006); Carrillo, 2014 IL App (1st) 130656, ¶ 22; Scepurek v. Board of Trustees of the

       Northbrook Firefighters’ Pension Fund, 2014 IL App (1st) 131066, ¶ 24; Rose v. Board of

       Trustees of the Mount Prospect Police Pension Fund, 2011 IL App (1st) 102157, ¶ 94; Village of

       Oak Park v. Village of Oak Park Firefighters Pension Board, 362 Ill. App. 3d 357, 371 (2005).

       Applying the manifest weight of the evidence standard, we will not disturb the Pension Board’s

       factual findings unless the opposite conclusion is clearly evident. People v. Peterson, 2017 IL
120331, ¶ 39. More specifically, if the record contains evidence supporting the Pension Board’s

       factual conclusions, the Pension Board’s conclusions must be affirmed, even if an opposite

       conclusion is reasonable or we might have reached a different conclusion. Marconi, 225 Ill. 2d at

       534; Abrahamson v. Illinois Department of Professional Regulation, 153 Ill. 2d 76, 88 (1992);

       Carrillo, 2014 IL App (1st) 130656, ¶ 21. In administrative review cases, it is not our function to

       reweigh the evidence or make an independent determination of the facts. Abrahamson, 153 Ill.
2d at 88.

¶ 43          To be entitled to a line-of-duty disability pension, Covello carried the burden of proving

       that (1) he is a firefighter; (2) he incurred a sickness, accident, or injury; (3) such sickness,

       accident, or injury was incurred in or resulted from the performance of an act of duty or

       cumulative effects of acts of duty; (4) he is mentally or physically disabled; and (5) his disability

       requires that he be placed on disability pension. 40 ILCS 5/4-110 (West 2012); Thigpen v.

       Retirement Board of Firemen’s Annuity & Benefit Fund, 317 Ill. App. 3d 1010, 1017 (2000). The

       only element at issue here is causation, which required Covello to establish a causal connection

       between his disability and an act of duty. Wade, 226 Ill. 2d at 505. Covello was not required to

       prove that a duty-related accident or illness was the primary or originating cause of his disability;

       rather, he only needed to prove that a duty-related accident or illness aggravated, contributed, or



                                                      - 15 ­
       1-17-2350

       exacerbated his disability. Carrillo, 2014 IL App (1st) 130656, ¶ 32; Rose, 2011 IL App (1st)
102157, ¶ 92; Village of Oak Park, 362 Ill. App. 3d at 371. And a line-of-duty disability pension

       may be awarded when a firefighter establishes that an act of duty aggravated a preexisting

       condition. Wade, 226 Ill. 2d at 505; Scepurek, 2014 IL App (1st) 131066, ¶ 27; Thigpen, 317 Ill.

       App. 3d at 1020.

¶ 44          Covello claims that the Pension Board erred because it based its decision on whether an

       act of duty was the sole or primary cause of his disability and not whether an act of duty was a

       contributing factor to his disability. Contrary to Covello’s claim, the Pension Board applied the

       correct standard when it concluded that there was no link between his asserted act of duty

       (responding to the call involving Officer Russo) and his disability. And the record amply

       supports the Pension Board’s factual finding that an act of duty was not a causative factor

       contributing to Covello’s permanent disability. Moreover, the Pension Board correctly evaluated

       Covello’s eligibility for line-of-duty disability pension benefits based on the November 1, 2008,

       date of injury and his asserted disability (PTSD) that Covello specified on his application.

¶ 45          Although every doctor who treated or examined Covello agreed that he was disabled and

       could not return to his firefighting duties, the doctors disagreed as to whether he suffered from

       PTSD due to an act of duty. Covello’s line-of-duty claim finds the most support in the opinion of

       Dr. Ripley, who diagnosed him with PTSD and opined that Covello’s traumatic disorder and

       disability were caused by the call involving Officer Russo. At first glance, Covello’s claim also

       finds support in Dr. Dennison’s opinion that the line-of-duty incident was not necessarily a cause

       of his disability but aggravated his condition while he was waiting for his hernia surgery nearly

       five years after the fact. But Dr. Dennison explained that he observed a decline in Covello’s

       condition while on medical leave waiting for his hernia surgery that was partly caused from the



                                                      - 16 ­
       1-17-2350

       loss of Covello’s support system that he had through his fellow firefighters and he was eager to

       return to work, which the delay in surgery prevented him from doing. Because Covello did not

       have his support system that he found at work, he began obsessing about the Officer Russo call

       and his psychological issues deepened. This explanation for Covello’s decline, which the

       Pension Board was entitled to credit, demonstrates that his preexisting conditions of anxiety and

       depression were aggravated by nonduty stressors (the loss of his firefighter support system) and

       not by the line-of-duty incident that happened more than four years earlier.

¶ 46          In direct contrast to Dr. Ripley’s opinion, Dr. Ostrov opined that Covello’s medical

       records did not support his claim that the work-related incident in 2008 was the cause of his

       psychological problems. Likewise, Dr. Reff and Dr. Harris did not believe Covello suffered from

       PTSD, and they similarly conceded that Covello’s disability was not likely caused by the 2008

       incident. Moreover, Dr. Weine believed that Dr. Ripley overemphasized PTSD, observing that

       although Covello had some symptoms of posttraumatic stress, he did not meet the full criteria of

       PTSD, and an exact triggering event for his symptoms could not be identified.

¶ 47          Along with the multiple medical opinions, the Pension Board was also entitled to

       consider the facts surrounding the call involving Officer Russo and Covello’s actions following

       that call. Although Covello and Officer Russo were friendly with each other before the incident,

       there is no evidence in the record that their relationship extended beyond on-the-job

       communications. The record also establishes that after responding to the call, Covello

       (1) completed the rest of his shift, (2) worked his next assigned shift, (3) did not immediately

       take time off, (4) did not report any anxiety or other issues associated with that call to his

       supervisors, (5) continued to perform his job at an acceptable level after that call, (6) was never

       relieved of his duties during a shift, and (7) did not seek any work based counseling. Although



                                                     - 17 ­
       1-17-2350

       Covello spoke to a fellow firefighter about the incident several times during the following

       month—expressing anger about the way it was handled—he did not speak again about it in the

       ensuing years, all the while receiving positive performance evaluations. Moreover, Dr. Dennison

       had been treating Covello since 2007, and Covello had spoken to him about the many non-work

       related causes of his depression and anxiety. It is significant that Dr. Dennison only learned

       about the 2008 call involving Officer Russo from Covello years later in 2013, after the Village

       advised Covello that he would need to apply for a disability pension due to his prolonged

       absence from work or risk losing his job. So while witnessing a fellow public servant’s death

       could be a troubling experience, the circumstances surrounding this incident did not appear to

       have a profound effect on Covello.

¶ 48          The record demonstrates that Covello had a history of anxiety, depression, and physical

       problems dating back to at least 2007, and he actively sought treatment for those conditions,—all

       related to non-work issues—before the 2008 incident. A firefighter’s preexisting condition does

       not preclude a finding of line-of-duty disability pension benefits, but the firefighter still bears the

       burden of establishing that an on-duty act contributed to or aggravated his condition. Wade, 226
Ill. 2d at 505; Scepurek, 2014 IL App (1st) 131066, ¶ 27; Thigpen, 317 Ill. App. 3d at 1020. The

       Pension Board’s finding that Covello did not meet his burden of establishing a causal connection

       between his preexisting conditions and a specific act of duty was supported by the record and not

       against the manifest weight of the evidence. In reaching our finding that the Pension Board’s

       decision was not against the manifest weight of the evidence, we are reminded of the well-

       established principle that we may not reweigh the evidence, make credibility determinations, or

       substitute our judgment for that of the Pension Board. City of Belvidere v. Illinois State Labor

       Relations Board, 181 Ill. 2d 191, 204 (1998); Village of Oak Park, 362 Ill. App. 3d at 372. And



                                                       - 18 ­
       1-17-2350

       we must affirm the Pension Board’s decision when there is competent evidence in the record

       supporting the decision. Marconi, 225 Ill. 2d at 534. The opinions of the independent evaluating

       doctors coupled with Covello’s actions following Officer Russo’s death, which demonstrated no

       impact on either his physical or mental well-being, collectively support the Pension Board’s

       decision awarding a nonduty disability pension. Moreover, the Pension Board was entitled to

       consider Covello’s misleading statements to certain evaluators that he sought treatment with Dr.

       Dennison only after the incident involving Officer Russo.

¶ 49          Although Covello during the hearing recounted various calls that were indisputably

       traumatic, he identified the incident involving Officer Russo as the cause of his PTSD on his

       disability application. Importantly, Covello did not identify any other incidents on his

       application, either individually or cumulatively, as contributing to his PTSD. Even if we were to

       consider the numerous traumatic calls that Covello undoubtedly responded to throughout his

       career, there is no evidence that they triggered PTSD or aggravated Covello’s preexisting mental

       health issues. Specifically, Covello (1) never mentioned any anxiety or stress triggered by an on-

       duty call to either his supervisors or Dr. Dennison, (2) always completed his shifts, (3) never

       missed a shift following a call, and (4) continued to receive favorable performance evaluations.

       Further, once Covello sought psychological counseling from Dr. Ripley, the only triggering

       incident she focused on was the one involving Officer Russo. Consequently, nothing in the

       record demonstrates that the Pension Board should have found in Covello’s favor by awarding a

       line-of-duty disability pension. See Cinkus v. Village of Stickney Municipal Officers Electoral

       Board, 228 Ill. 2d 200, 210 (2008) (we will disturb an administrative agency’s factual findings

       only when the opposite conclusion is clearly evident).




                                                     - 19 ­
       1-17-2350

¶ 50          It is beyond argument that firefighters and other first responders are repeatedly exposed

       to stressful and gruesome events. But it is not enough to qualify for a duty disability pension to

       point to the stress inherent in the job. And the evidence relating to the only specific incident

       identified by Covello is such that the Board could properly conclude that Covello had not

       sustained his burden to show a causal relationship between that incident and his disability.

¶ 51          Covello also claims that the Pension Board abused its discretion in refusing to allow him

       to purchase additional service credits or modify the effective date of his disability benefits to

       February 13, 2015, at the earliest. Covello wanted to purchase an additional 10 weeks of service

       credits outright to increase his service credit to 20 years to fully vest in his pension. Covello

       assumes that his petition requesting to purchase additional service credit was denied because the

       Pension Board’s final written order awarding nonduty pension disability benefits reflected an

       effective date of December 5, 2014, and not his posthearing requested date of February 13, 2015.

       Covello claims that the Open Meetings Act (5 ILCS 120/2(c)(4) (West 2012)) required the

       Pension Board to issue a written decision explaining its determination of the disability pension’s

       effective date that was reached during a closed session. The Open Meetings Act permits closed

       meetings to consider evidence or testimony presented in an open hearing provided that a written

       decision setting forth the reasoning for its decision is made available to the public. 5 ILCS

       120/2(c)(4) (West 2012).

¶ 52          Covello asserts that the proper course of action would be for us to remand the cause

       directing the Pension Board to enter a formal determination on his petition to modify his

       pension’s effective date. But Covello’s requested course of action demonstrates that he has

       forfeited review of this issue. Covello acknowledges that the Pension Board implicitly denied his

       motion when it deemed December 5, 2014, as the pension’s effective date, but asserts that the



                                                     - 20 ­
       1-17-2350

       Pension Board was required to expressly adjudicate his motion. Given that Covello did not seek

       an express ruling from the Pension Board on his motion or raise at the administrative level the

       arguments he raises on appeal, his arguments are forfeited. Cinkus, 228 Ill. 2d at 212; Keeling v.

       Board of Trustees of the Forest Park Police Pension Fund, 2017 IL App (1st) 170804, ¶ 45.

       Furthermore, Covello cites no authority—and we have located none—supporting his entitlement

       to purchase additional creditable service so as to fully vest his pension. Absent relevant

       authority, the Pension Board could not have abused its discretion in refusing to award him such

       relief.

¶ 53                                             CONCLUSION

¶ 54             Because Covello failed to demonstrate a causal connection between any act of duty,

       individually or collectively, and his permanent disability, we cannot find the Pension Board’s

       decision denying line-of-duty disability pension benefits and awarding nonduty disability

       pension benefits was against the manifest weight of the evidence. Covello forfeited review of his

       claim that the Pension Board should have expressly ruled on his motion to extend the effective

       date of his disability pension by not raising this issue before the Pension Board.

¶ 55             Affirmed.




                                                      - 21 ­